Citation Nr: 0424645	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for residuals of a left knee injury.

2.  Entitlement to a disability rating greater than 10 
percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In the December 1999 rating decision, the RO assigned 
separate 10 percent disability ratings for residuals of a 
left knee injury and for arthritis of the left knee.  In an 
August 2000 rating decision on appeal, the RO increased the 
disability rating for residuals of a left knee injury to 30 
percent.  In a July 2001 decision, the Board continued those 
disability evaluations.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion, in a March 2002 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b).  

The Board issued a decision in July 2002 in which it 
continued the rating for each left knee disability, declining 
to refer the case to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  The veteran appealed that 
decision to the Court.  Pursuant to a joint motion, in a 
January 2003 Order, the Court vacated the Board decision and 
remanded the case for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  

In June 2003, the Board remanded the case to the RO for 
compliance with the VCAA.  It has returned from the RO for 
further appellate review.  

The Board notes that the prior Board decision referred to the 
RO the veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  The RO denied that claim 
in a September 2002 rating decision.  Review of the record 
reveals that the RO has construed comments in an October 2003 
statement from the veteran as a new claim for TDIU.  It does 
not appear that the RO has as yet adjudicated the matter.  
Therefore, the TDIU claim is referred to the RO for whatever 
action remains necessary.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  With respect to the disability characterized as residuals 
of a left knee injury, the veteran is currently receiving the 
maximum schedular evaluation under the applicable diagnostic 
code.

3.  With respect to the disability characterized as arthritis 
of the left knee, the record shows current range of motion 
from 0 to 115 degrees with pain on motion; objective findings 
including edema, weakness, and generalized tenderness, as 
well as pain, fatigue, weakness, and lack of endurance on 
repetitive knee motion; and subjective complaints including 
severe pain, swelling, weakness, and stiffness.  

4.  There is no evidence of frequent hospitalizations 
associated with the service-connected left knee; the 
veteran's allegations of unemployability due to left knee 
disability are not corroborated by the evidence of record.        


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater 
than 30 percent for residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (2003).    

2.  The criteria for a schedular disability rating greater 
than 10 percent for arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2003).

3.  The case does not presents such an exceptional or unusual 
disability picture to warrant referral to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA was enacted in November 2000, during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  The VCAA eliminated the requirement for 
a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a September 2003 letter, the RO explained the 
notice and assistance provisions of the VCAA, including VA's 
obligation to obtain certain evidence on the veteran's behalf 
and the veteran's responsibility to provide evidence and 
information in support of his claim.  The letter also 
explained the evidence needed to substantiate his claim for 
service connection.  The Board also notes that supplemental 
statements of the case issues in February 2004 and April 2004 
contain the text of the regulation that implements the 
statute.  Therefore, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 184 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO initially adjudicated the veteran's claim in December 
1999, well before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, the Board notes that the September 2003 VCAA 
letter explains that medical evidence was required in this 
case and asked the veteran to submit any medical reports he 
had.  It also asked him to provide any additional information 
he had.  The Board finds that this letter satisfies the 
requirements of 38 C.F.R. 
§ 3.159(b)(1) and Pelegrini.  

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records and several medical 
examinations.  38 U.S.C.A. § 5103A.  The veteran submitted a 
treatment record with his substantive appeal.  Although it is 
unclear whether this record is from a private physician or a 
VA provider, the veteran has not identified or authorized the 
release of any private medical records.  In fact, in 
statements received in March 2004 and April 2004, the veteran 
indicated that he had no additional evidence.  Therefore, the 
Board finds that VA has met its duty to assist the veteran.  

The Board is also satisfied as to compliance with its 
instructions from the June 2003 remand.  See Stegall, supra.

Factual Background

Service medical records show that in August 1968, the veteran 
sustained an injury to his left knee while playing football.  
He was kept on bed rest for approximately five days until the 
swelling subsided.  The discharge diagnosis was internal 
derangement of the left knee.

A VA hospital summary dated in September 1979 reveals that 
for the twelve-year period following service the veteran did 
not receive any medical treatment for the residuals of his 
left knee injury.  However, he did experience instances of 
instability when his left knee would give way and cause him 
to fall.  As a result, the veteran underwent reconstructive 
surgery of the lateral ligaments of the left knee at a VA 
medical center (VAMC) in September 1979.  The veteran was 
service connected for residuals of this surgery in May 1980.  
Several VA examinations of the veteran's left knee were 
conducted prior to 1998.  The Board has reviewed these 
examination reports along with the veteran's VA treatment 
records.

The veteran filed an informal claim for an increased 
disability rating for this condition in September 1999.  The 
RO obtained, and associated with the claims file, medical 
records relating to treatment the veteran received at the 
VAMC in Shreveport, Louisiana from January 1998 through 
August 1998 and from November 1998 through August 1999.  
These records show the veteran was complained of bilateral 
knee pain in April and June 1998.

A series of recent VA examinations of the veteran's service-
connected left knee disability were conducted beginning in 
November 1998.  During the November 1998 VA examination, the 
veteran reported his prior left knee surgery in 1978, and 
that his knee was now "wore-out again."  He complained of 
swelling on standing, instability, and pain.  He stated that 
he had one episode of dislocation and had a knee brace that 
he wore when he has to stand for any length of time.  Range 
of motion testing of the left knee revealed flexion to 140 
degrees and extension to 0 degrees.  A positive McMurray's 
test on the left medial and lateral meniscus was noted.  No 
edema of the knees was found to be present.  The report of 
the December 1999 magnetic resonance imaging (MRI) scan of 
the left knee showed severe degenerative changes, complete 
degeneration of the medial meniscus, probable tear of the 
posterior horn of the lateral meniscus, and evidence of 
severe calcific tendonitis laterally report.  It was noted 
that a tear of the anterior cruciate ligament could not be 
ruled out.  

In November 1999, another VA examination was conducted.  The 
veteran reported increasing complaints of pain, weakness, 
stiffness, swelling with heat and redness in both of his 
knees, greater in the left than in the right.  He stated that 
the left knee would "give way" when he stood for any 
appreciable amount of time.  He reported that the left knee 
constantly locked and had instability.  The veteran also 
complained of increased fatigability and lack of endurance in 
both knees.  Physical examination revealed tenderness of the 
left knee without effusion or abnormality in gait.  Range of 
motion testing of the left knee revealed flexion to 74 
degrees and extension to 0 degrees.  Positive McMurray's with 
crepitus was heard on minimal subluxation in the left knee.  
The report of August 1999 X-rays of the left knee showed 
advanced osteoarthritis.  The examiner also reviewed findings 
from the December 1998 MRI.  The examiner was of the opinion 
that the veteran's functional loss due to pain was 
increasing, as was his limitation of motion.

The RO obtained, and associated with the claims file, medical 
records from the veteran's visits to VAMC Shreveport from 
December 1999 through March 2000.  On the four visits 
occurring within this time period, the veteran's chief 
complaints were of joint pain and arthritic pain.  The 
records indicate the veteran's prescription painkillers were 
reviewed and continued and he received advice on following a 
healthier diet.

In March 2000, the veteran underwent another VA orthopedic 
examination.  He again reported a history of chronic 
arthritis, with traumatic arthritis of the left knee.  He 
complained of increasing pain, chronic pain, weakness, 
stiffness, swelling, and an occasional heat and redness in 
his left knee.  Flare-ups of pain were reported to occur on 
overuse of the knee, lifting of any item of appreciable 
weight and with weather changes.  He believed he was 
experiencing additional limitation of motion and functional 
impairment.  He wore a brace on the knee and used a cane as 
needed.  He stated that his left knee gives way and locks.  
The veteran also reported he experienced easy fatigability 
and lack of endurance.  Physical examination revealed no 
obvious functional limitations on standing or walking.  The 
examiner noted a leg-length discrepancy and abnormal movement 
in both knees, with some guarding.  Some instability and 
weakness of the left knee was noted.  Range of motion of the 
left knee was flexion to 113 degrees and extension to 0 
degrees.  A positive McMurray's test was noted on medial 
meniscus testing of the left knee.  Stability in both knees 
was observed, but there was some pain on varus stress of the 
medial, lateral, and collateral ligaments in neutral and at 
30 degrees in the left knee.  A computed tomography (CT) scan 
of the left knee revealed a calcific density in the area of 
the left distal femoral epicondyle.  The examining 
physician's opinion was that the veteran had "moderate 
functional loss and limitation due to pain."

The veteran was afforded another VA examination in July 2000.  
The veteran reported chronic pain in his left knee, described 
at a level of 8 out of 10.  He stated that, on occasion, 
something jumps over or locks and gives him excruciating 
pain.  He reported some sensitivity along the old scar from 
his 1979 left knee surgery.  Physical examination revealed 
the veteran to be 6'1" and 353 pounds.  The left knee showed 
a 2-inch, well-healed scar, tender to palpation in the 
central third.  A small, knot-like mass in the tissues was 
noted in this area, tender to palpation.  Two additional 
well-healed, nontender scars were also observed in the 
parapatellar region.

Range of motion testing of the left knee revealed flexion to 
115 degrees and extension to 0 degrees.  The examiner noted 
his opinion that the veteran's normal range of motion was 0 
degrees to 125 degrees.  Lachman's maneuver was markedly 
positive and anterior-posterior drawer signs were both 
positive.  Torsional testing produced retropatellar grating 
and some tenderness along the medial joint line.  Severe 
internal torsion with extension produces a sensation of 
impending locking in the patient.  X-rays of the veteran's 
left knee revealed tricompartmental degenerative arthritic 
changes and spurring was present, narrowed medial joint 
compartment, free bodies in the posterior joint space, soft 
tissue ossification, and enlargement of the medial femoral 
epicondyle and into the substance of the medial collateral 
ligament.

The examiner's impression of the veteran's condition was 
severe degenerative arthritis due to trauma, neuroma of the 
geniculate cutaneous nerve, and mechanical instability of the 
left knee due to severe ligamentous laxity of the collateral 
and cruciate system.  He noted that the extreme of flexion 
was painful for the veteran, as well as the extreme of 
internal tibial rotation.  It was his opinion that the 
veteran had "a marked functional loss and limitation due to 
pain and instability of the left knee."

The RO obtained the veteran's VA medical records dated 
through August 2003.  He regularly complained of knee pain.  
The record reflected continued use of pain medication, as 
well as education and medication for weight loss.  

The veteran was afforded another VA orthopedic examination in 
March 2004.  The examiner reviewed the veteran's records for 
the examination.  The veteran complained of left knee pain, 
rated as 10 on a scale of 1 to 10.  He also described 
limping, weakness, stiffness, swelling, heat, redness, 
instability, locking, fatigability, and lack of endurance.  
The veteran took Motrin three times a day with good response.  
The pain was the same every day.  He had used a cane for two 
years, but did not use a cane during the examination.  If he 
stood for more than 15 minutes, the disability affected his 
daily activities.  There was no indication of dislocation, 
recurrent subluxation, or inflammatory arthritis.  

On physical examination, it was noted that the veteran was 6' 
tall and weighed 404 pounds.  The examiner noted the scars on 
the left knee.  Left knee range of motion was from 0 to 115 
degrees.  The examiner noted that the range of motion was 
limited by the veteran's morbid obesity.  However, he also 
observed that the veteran complained of pain throughout the 
range of motion.  The examiner also stated that there was 
additional limitation following repetitive movement of the 
left knee due to pain, fatigue, weakness, and lack of 
endurance.  Examination of the left knee also revealed edema, 
weakness, and generalized tenderness.  The veteran had a 
left-sided limp.  There was no evidence of ankylosis, 
inflammatory arthritis, effusion, instability, redness, heat, 
or abnormal movement or guarding of movement.  There was no 
leg-length discrepancy.  The knee was stable and the 
ligaments and meniscus were intact.  X-rays showed marked 
degenerative changes in the left knee.  The diagnosis 
included status post left knee reconstruction and 
degenerative arthritis.  The examiner opined that the 
veteran's service-connected knee disabilities did not prevent 
the veteran from being gainfully employed in light duty, 
although he would be precluded from performing any heavy 
duty.  He added that the veteran's morbid obesity, which was 
not service connected, also prevented him from gainful 
employment in heavy duty, but not light duty.           

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The disability characterized as residuals of a left knee 
injury is currently evaluated under Diagnostic Code (Code) 
5257, other knee impairment.  38 C.F.R. § 4.71a.  Under Code 
5257, a maximum schedular evaluation of 30 percent is 
available for knee disability from recurrent subluxation or 
lateral instability that is severe.  The Board notes that 
there is no evidence to warrant application of Code 5256, 
ankylosis of the knee, or Code 5262, impairment of the tibia 
and fibula, both of which have available evaluations greater 
than 30 percent.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Board's choice of diagnostic code should if it is supported 
by explanation and evidence).  Thus, there is no basis upon 
which to award a schedular rating greater than 30 percent for 
residuals of a left knee injury.  See Johnson v. Brown, 9 
Vet. App. 7 (1996) (holding that application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
is not appropriate where the diagnostic code in question, 
Code 5257, is not predicated on loss of range of motion).  

The veteran's service-connected arthritis of the left knee is 
separately evaluated as 10 percent disabling under Code 5010, 
arthritis due to trauma.  38 C.F.R. § 4.71a.  See VAOPGCPREC 
23-97 (a veteran who has arthritis and instability of the 
knee may be rated separately under Codes 5003 and 5257).  A 
disability rated under Code 5010 will be rated as 
degenerative arthritis, Code 5003, based on limitation of 
motion of the affected joint.  

Under Code 5260, limitation of leg flexion, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  
Under Code 5261, limitation of leg extension, a 10 percent 
rating is in order when extension is limited to 10 degrees.  
When extension is limited to 15 degrees, a 20 percent 
evaluation is warranted.  Review of the evidence of record 
fails to reveal any range of motion finding that warrants a 
rating greater than 
10 percent based on range of motion under either Code 5260 or 
5261.  38 C.F.R. 
§ 4.7.  Left knee extension is always to 0 degrees.  The 
worst finding of left knee flexion is 74 degrees.  In fact, 
range of motion findings of record do not reflect even 
compensable limitation of motion under either Code 5260 or 
5261.

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knee is considered a major joint).   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

In this case, the most recent VA examination shows left knee 
range of motion from 0 to 115 degrees.  Although the examiner 
notes that the veteran complained of pain on motion, he added 
that the actual range of motion was limited by the veteran's 
morbid obesity.  The extent of limitation of motion due to 
pain, if any, is unknown.  Although the limitation of motion 
is noncompensable, the disability is rated at 
10 percent for limitation of motion under Code 5003 due to X-
ray confirmation of arthritis and the presence of some 
limitation of motion due to, in this case, satisfactory 
evidence of painful motion.  The veteran's complaints of 
pain, swelling, and stiffness similarly serve to confirm the 
existence of arthritis.  However, on last examination, the 
Board finds insufficient evidence of additional factors of 
functional loss to warrant additional compensation for 
arthritis of the left knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  

Finally, as discussed above, the veteran is already in 
receipt of the maximum schedular evaluation of 30 percent for 
the left knee disability rated under Code 5257.  However, a 
disability claim may be referred to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
The standard for such referral is a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  In this case there is no evidence of 
frequent hospitalization associated with the left knee 
disability.  In addition, although the veteran alleges an 
inability to work due to the left knee disability, the Board 
finds that this assertion is not supported by the medical 
evidence.  Specifically, the March 2004 VA examiner opined 
that the left knee disability does not preclude the veteran 
from light duty work.  There is no contrary medical opinion.  
Thus, the Board declines to refer the case for extra-
schedular consideration.      




	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating greater than 30 percent for residuals of 
a left knee injury is denied. 

A disability rating greater than 10 percent for arthritis of 
the left knee is denied.    



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



